Citation Nr: 0410886	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-48 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals 
of a service-connected burn injury to the left hand.

2.  Entitlement to a disability rating higher than ten (10) 
percent for residuals of a service-connected left distal radius 
fracture injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to January 
1995.   

This case comes before the Board of Veterans' Appeals (Board) from 
a rating decision rendered by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA) in 
June 1995, which granted service connection for both fracture of 
the left distal radius and burn residuals of the left hand, with 
noncompensable (zero) ratings assigned for both, effective on 
February 1, 1995.  A subsequent rating decision, dated in December 
1999, awarded a 10 percent disability rating for left distal 
radius fracture residuals, effective on February 1, 1995.  


FINDINGS OF FACT

1.  The veteran's burn residuals of the left hand is manifested by 
a well-healed, superficial scar covering 64 square centimeters on 
the dorsal aspect of the hand.  The scar is not painful or 
unstable, and there is no limitation of motion as a result of the 
scar.  There is no underlying soft tissue loss or damage.  Nor is 
there evidence of inflammation, edema, keloid formation, or 
discoloration.    

2.  Evidence pertaining to the veteran's left distal radius 
fracture injury residuals essentially shows a functionally normal 
left hand with no significant residuals from the fracture.    


CONCLUSIONS OF LAW

1.  Criteria for a compensable evaluation for burn residuals 
(scarring) of the left hand (service-connected) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805 (2002) and (2003).

2.  Criteria for an evaluation higher than 10 percent for left 
distal radius fracture residuals have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date, such as the one here.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on November 
9, 2000, immediately after the enactment of the VCAA, supersedes 
the decision of the U. S. Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory one-
year period.  Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102; 5103 (West 2002).  There is no issue in this case as to 
providing an appropriate application form, or as to the 
completeness of the application.  In a letter dated in April 2001, 
the RO advised the veteran of VA's duties, including the duty to 
assist; what information and evidence are needed to establish 
entitlement to the claim; what information and evidence are still 
needed; where and when to send information and evidence 
substantiating the claim; and who to call if he has any questions 
or needs assistance.  The letter also explained what the veteran 
could do to help the VA assist him in substantiating his claim, 
and what the VA would do on its own to substantiate the claim.  
Moreover, in the Supplemental Statement of the Case (SSOC) dated 
in November 2003, the RO set forth VA regulations pertaining to 
the duty to assist the veteran.  The Board accordingly finds that 
VA has fulfilled its duty-to-notify obligations consistent with 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  It is noted that the RO has obtained and associated 
with the claim folder relevant evidence, which includes private 
physicians' records and VA medical examination records.  Further, 
the record reflects that, after the issuance of the November 2003 
SSOC, neither the veteran nor his representative submitted any new 
evidence in support of the claim.  In fact, in December 2003, the 
veteran wrote the RO affirmatively requesting that the claims 
folder be sent to the Board immediately for appellate review.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Laws and Regulations Applicable to Both Issues  

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2003).  An evaluation of the extent of 
disability present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, a determination as to whether the preponderance of the 
evidence favors, or is against, the claim must be made.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations must 
be based upon the lack of usefulness of the affected part or 
systems.  The evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation for 
the clinical findings shown on objective examination.

As for VA rating criteria applicable to this claim, 38 C.F.R. § 
4.71a, Diagnostic Code 5212 (2003) (impairment of radius) assigns 
a 10 percent rating for malunion of the radius, with bad alignment 
of either wrist (of major or minor extremity).  Nonunion in the 
upper half of the radius, for either wrist, is assigned a 20 
percent rating.  Nonunion in the lower half, with false movement, 
without loss of bone substance or deformity, warrants a 20 percent 
rating in the minor extremity and a 30 percent rating in the major 
extremity.  Nonunion in the lower half, with false movement, with 
loss of bone substance (1 inch (or 2.5 centimeters, or cm) or 
more) and marked deformity, warrants a 30 percent rating in the 
minor extremity and a 40 percent rating in the major extremity.  
Id.    

With respect to whether a compensable rating is warranted for burn 
residuals (scarring) of the left hand, VA diagnostic criteria at 
38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805, which 
evaluate scars, are applicable.  While this matter was being 
developed, these criteria were amended on August 30, 2002.  See 67 
Fed. Reg. 49,590 (2002).  Under the criteria in effect before 
August 30, 2002, Diagnostic Code 7801 provided that third degree 
burn scars warranted a 10 percent rating or an area or areas 
exceeding 6 square inches.  Diagnostic Code 7802 provided for a 10 
percent rating for second degree burn area approximating 1 square 
foot.  Diagnostic Code 7803 provided that scars, superficial, 
poorly nourished, with repeated ulceration, warranted a 10 percent 
disability rating.  Under Diagnostic Code 7804, scars, 
superficial, tender, and painful on objective demonstration 
warranted a 10 percent disability rating.  And, under Diagnostic 
Code 7805, other scars were to be rated on the limitation of the 
part affected.  See 38 C.F.R. § 4.118 (2002).  
  
As for new rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in an 
area or areas exceeding 6 square inches (39 square cm) warrant a 
10 percent disability rating.  A 20 percent rating is warranted 
for area or areas exceeding 12 square inches (77 square cm), a 30 
percent rating is warranted for an area or areas exceeding 72 
square inches (465 square cm), and a 40 percent rating is 
warranted for an area or area exceeding 144 square inches (929 
square cm).  38 C.F.R. § 4.118 (2003).  Scars that are in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage. 

New Diagnostic Code 7802 provides that scars, other than the head, 
face, or neck, that are superficial and that do not cause limited 
motion that are of an area or areas of 144 square inches (929 
square cm) or greater warrant a 10 percent disability rating.  
Scars in widely separated areas, as on two or more extremities, or 
on anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A superficial scar is not one associated with underlying 
soft tissue damage.

Revised Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  An unstable scar is 
defined as one where, for any reason, there is frequent loss of 
skin over the scar.  A superficial scar is not one associated with 
underlying soft tissue damage.

New Diagnostic Code 7804 provides that superficial scars, painful 
on examination, warrant a 10 percent disability rating. 

Finally, revised Diagnostic Code 7805 is essentially the same as 
the old version as other scars are to be rated on the limitation 
of the affected part. 

As with claims for service connection for an alleged disability, 
the Board reviews the veteran's entire history in determining 
whether a higher evaluation for a service-connected disability is 
warranted.  See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  However, the regulations do not give 
past medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating issue.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In claims for 
increased evaluations for service-connected disabilities, current 
extent of disability is of primary concern.  Id.  Accordingly, in 
such claims, as the one here, the Board looks primarily to 
contemporaneous evidence of the extent of the disability claimed. 





III.  Evidence and Analysis

Evidence of record shows that VA examined the veteran in 
connection with this claim.  The most recent examination report is 
dated in April 2003.  With respect to burn residuals, this report 
indicates that the veteran, who is right hand dominant, reported 
having some tightness in the scar area between the index and ring 
fingers when he makes a fist, but has not had any other major 
problems with the scar (he had had a skin graft performed on the 
burn area).  He reported no breakdown, ulceration, contracture or 
other problems at the area.                

As for the orthopedic portion of the April 2003 VA examination, 
the report provides that the veteran complained of occasional 
(once every 6-12 months) swelling in the left forearm following 
excessive use of the left hand, which he said causes him to lose 
approximately 25 percent of the use of his left hand.  These 
flare-ups reportedly subside after several days of nonuse.  The 
veteran uses no pain medication; nor does he wear a brace on his 
left extremity due to this disability.  He also denied pain, 
stiffness, inflammation, instability, dislocation, recurrent 
subluxation, or limitation in motion adversely affecting his job 
as a postal employee.

Upon examination, the dorsal aspect of the left hand showed a 
trapezoid-shaped superficial scar 5 cm in width at the distal 
wrist area extended down to the base of the thumb, index, and 
middle fingers, and slightly to the base of the ring finger.  The 
scar measured 5 cm at the wrist, 9 cm at the portion over the base 
of the fingers with two triangular extensions on the dorsal aspect 
of the left index and middle fingers.  The scar was 9 cm in 
length, giving an area of 64 square cm.  No pain was noted in the 
scar area or adherence to the underlying tissue.  Skin texture was 
normal, except scarring along the edges of the graft.  No 
instability was noted; nor was elevation or depression of the scar 
contour on palpation.  There was no underlying soft tissue loss or 
damage, nor were there signs of inflammation, edema, or keloid 
formation.  Skin color appeared normal in comparison to the 
unaffected area.  There was no area of induration or inflexibility 
of the skin, or limitation of motion as a result of the scar.  See 
April 2003 VA examination report.    
  
The examination also revealed no evidence of forearm edema or 
tenderness.  There was no limitation of left wrist motion due to 
pain, fatigue, weakness, or lack of endurance.  There was no 
evidence of ankylosis or inflammatory arthritis.  As for range of 
motion, the veteran had up to 90 degrees of motion in the left 
forearm for supination and pronation.  Dorsiflexion in the left 
wrist was up to 65 degrees; wrist palmar flexion was up to 75 
degrees.  Wrist radial deviation was up to 20 degrees and ulnar 
deviation was up to 45 degrees.  Additional motion was produced 
with passive movement by the examiner.  See April 2003 VA 
examination report.  

The April 2003 examination report also states that there is 
neither evidence of functional defects nor osteoarthritic changes 
in the interphalangeal joints of the left hand.  All fingers could 
be approximated to the palmar crease and the thumb could 
approximate to the base of the left little finger without 
difficulty.  Grasp strength in the left hand was 4/5 as compared 
to 5/5 in the right hand, but the examiner opined that the 
difference is likely due to the fact that the veteran is right-
handed.  No obvious decrease in dexterity was noted in the left 
hand.  Nor was there evidence of joint limitation in the 
metacarpophalangeal joints or the interphalangeal joints.  Motion 
in the metacarpophalangeal joints showed 0 to 90 degrees of 
flexion in the proximal interphalangeal joints and 0 to 85 degrees 
of flexion in the distal interphalangeal joints.  There was no 
loss of motion or strength on repetitive movement.  X-rays showed 
a functionally normal left hand with no significant residuals from 
the fracture or skin graft treatment of the burn injury.     

The veteran was diagnosed with status post split-thickness graft, 
old burns, dorsal aspect of the left hand, with no significant 
residuals, and status postoperative Z-plasty for mild contracture 
in web between left index and ring fingers, remote.  He also was 
diagnosed with (as confirmed by X-ray results), old fracture, 
distal left radius, treated by internal fixation and casting with 
only minimal symptomatology.  See April 2003 VA examination 
report.              

There are no medical records pertaining to treatment or testing by 
private physicians dated in the last several years.  The only 
private treatment records in the claims folder are dated in 1987, 
and 1996 to 1997.  These treatment records show that he was seen 
once in August 1987 for complaints of left arm pain.  The veteran 
also was seen several times in 1996 to 1997 for complaints of pain 
in the left forearm and hand.  There is no additional, specific 
information about the nature of the pain or treatment provided or 
about whether the veteran had complaints specifically about pain 
in the site of the fracture.  A radiology report for the left hand 
dated in June 1997 evidenced a previous fracture of the distal 
radius and ulnar styloid.  A well-defined calcific fragment was 
noted in the fracture site.  Also noted was a small calcification 
in the medial to the third metacarpal phalangeal joint.  

First, with respect to the burn residuals (scar) issue, there is 
no evidence that the residual scar is deep.  Nor does the scar 
cause limitation in motion so as to warrant a 10 percent 
disability rating under new Diagnostic Code 7801.  New Diagnostic 
Code 7802 permits a 10 percent rating even where the scar is 
superficial and does not cause limited motion if the scar covers a 
144 square inch (929 square cm) area.  The veteran's scar is 
significantly smaller than 929 square cm (it covers an area of 64 
square cm).  Accordingly, a 10 percent rating under Diagnostic 
Code 7802 is not permissible.  As for Diagnostic Code 7803, there 
is no evidence of loss of skin over the scar (indicating an 
unstable scar) to warrant a minimum compensable rating thereunder.  
There also is no evidence that the veteran's scar is painful upon 
examination so as to warrant a 10 percent rating under Diagnostic 
Code 7804.  Nor did the Board find objective evidence (see revised 
Diagnostic Code 7805) of limitation of motion due specifically to 
burn residuals.

The Board notes that its conclusions would be the same with 
respect to the rating for the burn residuals (scar) even under the 
old rating criteria in effect on August 29, 2002.  Under old 
Diagnostic Code 7801, objective evidence of actual third degree 
residual involvement is required, with scar area exceeding 38.7 
square cm.  The veteran's scar is 64 cm; however, it is not clear 
from the evidence of record as to whether there was actual third 
degree involvement.  The scar also is not large enough (a square 
foot) to merit a 10 percent rating under old Diagnostic Code 7802.  
Nor does the evidence show that the scar is poorly nourished or 
that there is repeated ulceration required under old Diagnostic 
Code 7803, or that the scar is tender and painful upon objective 
demonstration (old Diagnostic Code 7804).  Old Diagnostic Code 
7805 is similar to the revised version, which requires evidence of 
limited motion due to a scar, not shown in the evidence.    
Second, as to whether a rating higher than 10 percent is warranted 
for left distal radius fracture residuals, Diagnostic Code 5212 
requires a showing of nonunion in the upper half of the radius for 
a 20 percent rating.  Nonunion in the lower half of the radius, 
with false movement, without loss of bone substance or deformity, 
also would warrant a 20 percent rating in the minor extremity.  
There is no evidence of nonunion in the radius or false movement.  
On the contrary, objective evidence essentially showed a 
functionally normal left hand; there are subjective complaints of 
occasional flare-ups in the forearm area with repetitive use of 
the left (non-dominant) hand.  VA examination results also showed 
that the veteran had 65 degrees in dorsiflexion in the left wrist 
(as compared to normal range between zero to 70 degrees) and wrist 
palmar flexion of 75 degrees (as compared to a normal range 
between zero to 80 degrees).  See Plate I range-of-motion drawings 
in 38 C.F.R. § 4.71.  However, these results appear to indicate at 
most minimal decreased range of motion in the wrist dorsiflexion 
and palmar flexion that does not appreciably affect the use of the 
dominant hand.      

In light of all of the above, the Board finds that the 
preponderance of the evidence is against a favorable determination 
as to both issues.  Accordingly, the Board does not apply the 
reasonable doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.120, 4.13 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

1.  A compensable disability rating for burn residuals of the left 
hand is denied.

2.  A disability rating higher than 10 percent for left distal 
radius fracture residuals is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



